Citation Nr: 0717101	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from September 1978 
to September 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.  As detailed below, 
the Board is reopening the claim for service connection for 
bilateral hearing loss.  The claim for service connection for 
this disability (on the merits), as well as the claim 
concerning service connection for tinnitus, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  By a June 1982 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that there 
was no evidence of said disability; the veteran did not 
appeal.

2.  Evidence received since the June 1982 rating decision 
(namely a January 2005 private audiology report indicating 
that the veteran does have bilateral hearing loss) is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss. 


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a June 1982 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that there 
was no current evidence of any hearing loss disability.  The 
RO notified the veteran of this rating decision in a June 
1982 letter and he did not appeal.  Therefore, the June 1982 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.  

In March 2003, the veteran again sought service connection 
for bilateral hearing loss.  To reopen a claim, new and 
material evidence must be presented or secured. 38 U.S.C.A. § 
5108.  "The Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination of whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

Evidence obtained in connection with the attempt to reopen 
includes private medical records received in May 2005.  These 
records include the report of a January 2005 audiology test 
of the veteran which reflects bilateral hearing loss (as 
defined by 38 C.F.R. § 3.385).  This report was not 
considered previously, is so significant that it must be 
reviewed in connection with the current claim, and raises a 
reasonable possibility of substantiating the claim.  The 
veteran has therefore presented new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss.  

Accordingly, the claim for service connection for bilateral 
hearing loss is reopened.  Consideration may now be given to 
the entire evidence of record without regard to any prior 
denials.  However, before this claim is ready to be decided 
on the merits, additional evidentiary development is 
required, as further addressed below.  

ORDER

The claim for service connection for bilateral hearing loss 
is reopened and to this extent the appeal is granted.

REMAND

Service connection for bilateral hearing loss 

VA must provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159.  Although VA has sent the 
veteran several letters since the claim to reopen was filed, 
the duty to notify has not yet been fulfilled.  Proper notice 
must:  (1) inform the claimant about the information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  To date, VA has not sent the veteran 
a letter which specifically fulfills the fourth Pelegrini II 
element.  See also Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007) (any errors in a VCAA notice for any of 
the elements of that notice are presumed to be prejudicial 
unless rebutted by VA).  This should be done on remand.

The veteran has claimed (such as at his Board hearing) that 
he currently has bilateral hearing loss as a result of in-
service exposure to noise from tanks, APCs, and artillery 
(particularly when he served in an artillery unit for nine 
months).  His DD Form 214 indicates that his MOS was 
"Tactical Wire Operations Specialist."  He reports that 
following discharge he worked in factories which involved 
noise from machines, but he said he always wore ear 
protection in these settings.  

Service medical records reflect that the veteran had no 
hearing loss (at least for VA purposes under 38 C.F.R. § 
3.385) at a June 1978 examination.  Pure tone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
15
0
0
10
0

A February 1980 audiology evaluation revealed these pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
15
LEFT
10
5
0
5
5

The veteran was involved in a car accident in July 1981, 
during which pieces of glass scratched his right temporal 
region.  Approximately three weeks later (in August 1981), he 
complained of headaches to a physician's assistant.  A 
hearing test showed wide range hearing loss in the right ear, 
although the veteran stated that his hearing was good before 
the accident and that he did not notice any loss at present.  
The physician assistant's impressions included hearing loss, 
rule out secondary to head trauma.  The veteran was referred 
to an ENT clinic, where an audiological evaluation revealed 
these pure tone thresholds: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
10
5
10
10
10

Speech recognition was 100 percent in both ears.   

Since separation, there is conflicting information as to 
whether the veteran has hearing loss for VA purposes under 38 
C.F.R. § 3.385.  Under this criteria, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

For example, at an August 2003 VA examination, pure tone 
thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
10
5
10
15
15

Speech recognition was 96 percent in the right ear and 84 
percent in the left ear.  

Similarly, at a July 2004 outpatient visit, pure tone 
thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
5
LEFT
15
10
15
15
15

Speech recognition was 100 percent in the right ear and 94 
percent in the left ear.

On the other hand, the veteran has submitted the report of a 
private January 2005 audiological evaluation, in which pure 
tone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
40
LEFT
25
20
25
30
45

Although speech recognition was 100 percent in both ears, the 
pure tone thresholds of this evaluation meet the requirement 
for hearing loss for VA purposes as defined by 38 C.F.R. 
§ 3.385 (because the auditory threshold in both ears at 4000 
Hz was 40 decibels or more). 

There is also ambiguity as far as the etiology of the 
veteran's hearing loss.  After reviewing the claim file in 
March 2004, a VA audiologist opined that reduced speech 
recognition in the veteran's left ear was less likely as not 
a residual of head trauma during service or a residual of his 
military occupation of switchboard operator.  No opinion was 
given as to any right ear hearing loss.  

On the other hand, a private physician in April 2005 
concluded that the veteran's "history of noise exposure in 
the military, and particularly the artillery, is consistent 
with his [January 2005] audiometric testing."  By his own 
admission, however, the private physician did not have the 
benefit of reviewing the veteran's service medical records or 
claims folder.  

In light of the evidence of measurable hearing loss in 
service, evidence of bilateral hearing loss after service, 
and the ambiguity concerning the etiology of this condition, 
a new VA examination and etiology opinion is necessary.  

Prior to this examination, outstanding VA records should be 
sought.  At his May 2006 Board hearing, the veteran testified 
that he had undergone a hearing test at the VA Medical Center 
(VAMC) in Waco, Texas.  The records of this testing should be 
sought (as well as any other hearing loss treatment/testing 
records generated since September 2004, the last time VA 
clinical records were associated with the claims file). 

Service connection for tinnitus

By a September 2004 rating decision, the RO denied service 
connection for tinnitus.  The RO advised the veteran of this 
rating decision in a September 2004 letter.  The veteran 
indicated that he wanted to appeal this rating decision in a 
written statement filed in January 2005.  Because the veteran 
filed a timely notice of disagreement, the RO must provide 
him and his representative with a statement of the case on 
this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board REMANDS this case for the following 
actions:

1.  Send the veteran a fully adequate 
VCAA duty to notify letter.  

2.  With any needed assistance, seek any 
and all clinical records reflecting 
treatment and/or testing of hearing loss 
at the Waco VAMC since September 2004 
(the last time VA records were associated 
with the claims folder).  All logical 
follow-up development in this regard 
should be conducted.  

3.  Schedule a VA audiology examination.  
Ask the examiner to perform any tests 
deemed necessary  and answer the 
following questions (or explain why it is 
not feasible to answer a particular 
question):

a.  Does the veteran currently have 
bilateral hearing loss?

b.  If so, is it at least as likely 
as not (probability of at least 50 
percent) that this disability is 
related to an event, injury, or 
disease in service, including noise 
exposure, or was first manifested to 
a compensable degree within one year 
of discharge in September 1981?  

4.  Thereafter, re-adjudicate the claim 
for service connection for bilateral 
hearing loss.  If it remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.  

5.  Provide the veteran and his 
representative with a statement of the 
case concerning the claim for service 
connection for tinnitus.  Give them an 
opportunity to respond.  If, and only if, 
an adequate and timely substantive appeal 
is submitted for purposes of perfecting 
this appeal, return the tinnitus claim to 
the Board for further appellate 
consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to obtain 
additional information and to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.  All remands require 
expeditious handling.  38 U.S.C.A. §§ 5109B, 7112  (West 
Supp. 2006).


____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


